Motion Granted; Order filed February 28, 2017




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-16-00790-CV
                             NO. 14-16-01016-CV
                                  ____________

  VERAKISHA ROACH, JEREMY BRADY, DERON R. HARRINGTON,
      SUSAN HERBST SOTO, CAROLE STEWART ANHALT AND
                    PERCY ISGITT, Appellants

                                        V.

                   HEATHER INGRAM, ET AL, Appellees


                   On Appeal from the 268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 15-DCV-223241

                                    ORDER

      On October 7, 2016, appellants filed a notice of appeal from an interlocutory
order signed September 22, 2016, which was assigned to this court under our
appellate number 14-16-00790-CV. On December 21, 2016, appellants filed a notice
of appeal from the final judgment in the same trial court cause number, which was
assigned to this court under our appellate number 14-16-01016-CV. On February
21, 2017, appellants filed an unopposed motion to consolidate the related appeals.
The motion is GRANTED and we issue the following order:

      We order the appeals pending under our appellate cause numbers 14-16-
00790-CV and 14-16-01016-CV CONSOLIDATED. Both appeals are currently
abated for mediation. The mediation deadline in cause number 14-16-01016-CV will
apply to both cause numbers.



                                     PER CURIAM

Panel consists of Justices Donovan, Brown, and Wise.